BEICKELL, C. J.
If it was clearly shown that the appellant was 'without title to lot number 25, and that it was of greater value than the other lots, its value more than equalling the unpaid purchase-money, a defense to this suit would not be established. It is undisputed that the purchasers, Bell & McMahon, had full knowledge of the infirmity of the title, now alleged. Whatever of title, or of claim to title, the appellant had, was acquired by a contract of purchase made by Bell as his agent. The obligation to convey was made to him, and by indorsement thereon, he directed the conveyance to be made to the appellant. The presumption of law is, when parties contract for the sale of lands, that the purchaser intends to become the owner, and is contracting for a good title. — Cullom v. Br. Bank Mobile, 4 Ala. 24. And if the vendor merely stipulates for the conveyance of the lands, or for title, his contract can be performed only by the conveyance of a good title. Or if he promises simply a deed of particular description, his duty is performed by the execution of such a deed, however defective may be the title. — Hill v. Hobart, 16 Me. 164; Tinney v. Ashley, 15 Pick. 546. But a vendor in possession, however defective may be his title, may sell, and may by the contract of sale, fix the measure of his rights and responsibilities. Fraud, or mistake, not occurring, the contract is the law controlling the rights of the parties, and it is not within the province of judicial tribunals, to modify or change it, to avoid hardships which may result from it. The obligation of the vendor in the present case is on payment of the purchase-money, not to execute a conveyance of any kind — not to clothe the vendees with an indefeasible title. It is simply to return the title papers he had received from Bell, and which Bell had indorsed to him, and to indorse them to Bell & McMahon — in other words simply to divest himself in their favor of whatever equity Bell’s indorsement had passed to him. The stipulation is not so broad as would have been an obligation to convey by quit claim deed. The contract will be fully performed, when these papers are returned indorsed by him, and his ability to perform to that extent is not questioned. Whether the vendees can thereby acquire title, is not material — they can obtain all for which *129they contracted. If they had desired to obtain more, they should have contracted for a good title. The purchaser of lands — title to which rests in writing, can claim the exhibition from his vendor of an unbroken chain of title, and protect himself against its defects, by covenants and warranty. If he takes a warranty, he has no claim either at law, or in equity against the vendor, if there is no fraud or misrepresentation, or mistake, further than the warranty extends — it is his own fault and negligence that he did not require fuller covenants. And when without covenant or warranty he buys, though he is evicted subsequently, he is Avitbout remedy. The maxim caveat emptor then applies, and he must abide the contract into which he has entered, with all its liabilities aud consequences — Commonwealth v. McClanahan, 4 Rand. 482; Abbott v. Allen, 2 Johns. Ch. 519; Greenleaf v. Cook, 2 Wheat. 16; Strong v. Waddell, 56 Ala. 471.
The purchasers must abide by the contract they have made, and can not be relieved because of consequences they had every reason to apprehend, and against Avhich the Aendor did not bind himself to indemnify.
The decree of the chancellor must be reversed, and a decree here rendered declaring the appellant entitled to relief.